

115 S707 IS: Main Street Fairness Act
U.S. Senate
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 707IN THE SENATE OF THE UNITED STATESMarch 23, 2017Ms. Collins (for herself and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to ensure that pass-through businesses do not pay tax at
			 a higher rate than corporations.
	
 1.Short titleThis Act may be cited as the Main Street Fairness Act. 2.Business income of pass-through entities and individuals (a)Qualified business income taxed at corporate rateSection 1 of the Internal Revenue Code of 1986 is amended by redesignating subsection (i) as subsection (j) and by inserting after subsection (h) the following:
				
					(i)Qualified business income
 (1)In generalIf a taxpayer has qualified business income for any taxable year, the tax imposed by this section for such taxable year shall not exceed the sum of—
 (A)a tax computed at the rates and in the same manner as if this subsection had not been enacted on the greater of—
 (i)taxable income reduced by the sum of net capital gain plus qualified business income, or (ii)the amount determined under clause (i) plus so much of qualified business income that, when added together, would not be taxed at a rate greater than the maximum rate in effect under section 11(b),
 (B)tax on qualified business income reduced by the amount of qualified business income on which a tax is determined under subparagraph (A) (if any), determined under section 11 for the taxable year by treating qualified business income as taxable income of a corporation, plus
 (C)a tax on net capital gain, computed as if subsection (h) imposed a tax on net capital gain. (2)Qualified business income definedFor purposes of this subsection—
 (A)Qualified business incomeThe term qualified business income means all items of income, deduction, loss, or credit properly attributable to the taxpayer from the active conduct of a trade or business in which—
 (i)in the case of a partnership, the taxpayer holds a capital or profits interest, (ii)in the case of an S corporation, the taxpayer is a shareholder,
 (iii)in the case of a sole proprietorship or an entity otherwise disregarded as separate from its sole owner, the taxpayer is the sole owner, and
 (iv)in the case of a trust or estate, the taxpayer is a beneficiary. (B)Net capital gainSuch term shall not include any item taken into account in determining net capital gain.
 (C)Exception for financial services income of partnershipsIn the case of a taxpayer who holds a capital or profits interest in a partnership, such term does not include financial services income (as defined in section 904(d)(2)(D)).
 (3)LimitationParagraph (1) shall only apply to a taxable year in which the maximum rate of tax under this section exceeds the maximum rate of tax under section 11.
 (4)Net capital gainFor purposes of this subsection, the term net capital gain has the meaning given to such term by subsection (h). (5)RegulationsThe Secretary shall issue such regulations or other guidance as may be necessary to carry out the purposes of this subsection..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.